DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s response filed on 5/16/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 1/14/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1 and 2 have been canceled. Claims 3-7, 12, 13, 15, 16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85 and 91-93 are pending. Claims 4-5, 7, 12-13, 15-16, 19, 20, 21, 23, 29, 32, 38, 47-55, 77, 79, 91-93 have been rejoined. Claims 3-7, 12, 13, 15, 16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85 and 91-93 have been amended. Claims 3-7, 12, 13, 15, 16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85 and 91-93 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/516,432, PRO 62/531,626, and PCT/US2018/036344, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 6/7/2017. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections 
Claims 21, 23, 32, 54, 55 and 83 are objected to for referring to “Free PEI”. It is unclear why free is capitalized. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 12, 13, 15, 16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85 and 91-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Newly amended claim 3 part (a)(i) describes one or more plasmids comprising nucleic acids encoding AAV package proteins and/or nucleic acids encoding “helper functions”. It is not clear how a nucleic acid can encode for “helper functions”. Although it may be granted that nucleic acids may encode for proteins that provide helper functions, stating that nucleic acids encode directly for “helper functions” is indefinite. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). As a result, one of ordinary skill in the art could not reasonably apprise the full scope of the claimed invention due to the lack of express definition for this term. In para 163 of the specification, applicant states that “nucleic acids encoding helper proteins” refers generally to nucleic acid molecules that encode proteins that provide helper functions. However, the current claim language reads on a direct process of nucleic acids encoding helper functions which is indefinite. Claims 62 and 66 are also problematic for reciting “nucleic acids encoding “helper functions”. Dependent claims 4-7, 12, 13, 15, 16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85 and 91-93 are rejected for their dependency on indefinite claim 3. 

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claim 15 describes adding valproic acid prior to claim 3 step (a). It is unclear what the valproic acid is being added too since claim 3 step (a) describes the first step in a method for making cells proving a PEI/plasmid mixture of components (i), (ii) and (iii). Furthermore, claims 15 and 16 describe adding valproic acid at the time of step (a), immediately after or multiple times after steps (a) or (b). However, claim 3 step (c) describes adding valproic acid to “the plasmid/PEI cell culture” to produce a second mixture. Thus, it is unclear how step (c) applies since the referenced “plasmid/PEI cell culture” in fact may contain valproic acid and should be referenced as such. As a result, one of ordinary skill in the art could not reasonably apprise the full scope of the claimed invention due to the illogical nature of the recited steps. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173. 

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claims 19 and 20 describe “said plasmids” in a PEI: plasmid weight ratio of about 0.1:1, etc. There is a lack of antecedent basis for the term “said plasmids” since this term could refer to either claim 3 step (a)(i) plasmid or claim 3 step (a)(ii) plasmid. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claim 21 describes adding “Free PEI” to “the cells” prior to, at the time of or after steps (a) or (b) etc. There is a lack of antecedent basis for the term “the cells” since claim 21 references adding PEI prior to claim 3 step (a). Claim 3 only describes contacting the plasmid/PEI mixture in step (b). A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claim 23 describes “said Free PEI”. There is a lack of antecedent basis for the term “said Free PEI” in claim 3. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). 

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claim 38 describes “said plasmids” and PEI having been incubated for about 10 sec to about 4 hours. There is a lack of antecedent basis for the term “said plasmids” since this term could refer to either claim 3 step (a)(i) plasmid or claim 3 step (a)(ii) plasmid. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e).

Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claim 55 describes “said Free PEI”. There is a lack of antecedent basis for the term “said Free PEI” in claim 3. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). 

Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claim 62 describes “said one or more plasmids”. There is a lack of antecedent basis for the term “said plasmids” since this term could refer to either claim 3 step (a)(i) plasmid or claim 3 step (a)(ii) plasmid. Furthermore, claim 3 necessarily requires more than one plasmid. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e).

Claim 83 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/16/2022. 
Claim 83 describes adding “Free PEI” to the plasmid/PEI cell culture. There is a lack of antecedent basis for the term “Free PEI” since there is no earlier active step of adding Free PEI in claim 3. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). 

Claim Interpretation
Given the numerous 112b issues described above, the examiner has applied the broadest reasonable interpretation in light of the specification in order to further patent prosecution. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12, 13, 15, 16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85 and 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Sinhadri, et al. "Effect of valproic acid on transient protein expression in HEK 293E suspension adapted cells." Uppsala University (2009) (hereinafter Sinhadri, reference of record), Fan et al. "Valproic acid enhances gene expression from viral gene transfer vectors." Journal of virological methods 125.1 (2005): 23-33 (hereinafter Fan, reference of record), Gray et al. "Production of recombinant adeno‐associated viral vectors and use in in vitro and in vivo administration." Current protocols in neuroscience 57.1 (2011): 4-17 (hereinafter Gray, reference of record) and Liu et al. "Sustained FVIII expression and phenotypic correction of hemophilia A in neonatal mice using an endothelial-targeted sleeping beauty transposon." Molecular Therapy 13.5 (2006): 1006-1015 (hereinafter Liu). This rejection is newly applied to address applicants claim amendments on 5/16/2022.
Sinhadri discuses an enhanced method for transfecting cells using polyethylenimine (PEI) and valproic acid (Sinhadri, summary pg 2). Sinhadri provides a description of PEI and its role in improving cell transfection (Sinhadri, section 1.3 pg 5). Sinhadri further demonstrates that histone deacetylase (HDACs) inhibitors such as valproic acid can be used to enhance recombinant protein production in mammalian cells along with PEI (Sinhadri, pg 2 para 2 and section 1.6 pg 6). Sinhadri describes the optimization of valproic acid concentration for transient gene expression in PEI/HEK 293E cells in Fig 1. Sinhadri describes polyethylenimine and valproic acid preparation in section 4.4 (Sinhadri, pg 20). Sinhadri found that enhancing agents such as valproic acid and PEI improved protein yields in transient gene expression up to six and three fold for IgG and tumor necrosis factor (Sinhadri, pg 2 para 3). Although the majority of the disclosure of Sinhadri is focused on IgG production, Sinhadri references Fan et al and previous studies in which valproic acid was used to enhance gene expression for recombinant adeno-associated vector production in mammalian cells (Sinhadri, section 1.6 pg 6 and 3.2 pg 17). Sinhadri outlines transfection protocols in section 4.5 and methods for quantification and purification in sections 4.8-4.10. However, Sinhadri does not expressly describe the exact incubation times, alternative valproic acid addition embodiments, molar ratio ranges and weight ratio ranges as presently claimed. Furthermore, Sinhadri does not describe expressing transgenes encoding blood clotting factors including factor VII, factor VIII or Factor IX using a separate plasmid to that of the plasmid encoding AAV packing proteins and/or proteins providing helper functions. 
Although the majority of the disclosure of Sinhadri is focused on IgG production, Sinhadri references Fan et al. and previous studies in which valproic acid was used to enhance gene expression for recombinant adeno-associated vector production in mammalian cells (Sinhadri, section 1.6 pg 6 and 3.2 pg 17). Fan describes the use of valproic acid to enhance gene expression from rAAV vectors (Fan, abstract). Fan describes the role of valproic acid in inducing the demethylation of exogenous plasmid DNA in animal cells, thus significantly enhancing gene expression from viral vector systems (Fan, Intro past para). Thus, the incorporation of valproic acid to enhance gene expression for rAAV production was well known in the art.
Gray describes a method for transducing cells to produce rAAV vectors using a mixture of plasmids which encode rAAV transgenes, rAAV packing proteins (AAV rep and AAV cap genes) and rAAV helper genes as illustrated in Fig 4.17.1 (Gray, abstract, Fig 4.17.1 and Fig 4.17.2). Gray describes plasmids wherein the helper proteins comprise E2, E4 and VA RNA genes such as pXX6 and AD DNA corresponding to the limitations of claim 66 (Gray, Fig 4.17.1). Gray describes the incorporation of rAAV expression control elements such as ITRs (Gray, Fig 4.17.2). Gray describes isolating and purifying the rAAV vectors (Gray, Preform rAAV purification pg 4.17.6). Gray describes optimized incubation times and ratios of plasmid/cell ratios (Gray, pg 4.17.28). 
It would have been prima facie obvious to one of ordinary skill in the art to use the enhanced method for transfecting cells using polyethylenimine (PEI) and valproic acid as described by Sinhadri and Fan to transduce cells using the mixture of plasmids which encode rAAV transgenes, rAAV packing proteins (AAV rep and AAV cap genes) and rAAV helper genes as described by Gray for improved rAAV production. It would have been a matter of combining known methods to yield predictable outcomes since both authors are concerned with enhanced methods for transfecting cells for transgene production.  One of ordinary skill in the art would have been motivated to incorporate valproic acid since it acts as a histone deacetylase (HDACs) inhibitor which has been shown to enhance recombinant protein production in mammalian cells along with PEI as described by Sinhadri. Thus, one of ordinary skill would look to incorporate valproic acid to enhance the transduction of cells using the mixture of plasmids which encode rAAV transgenes, rAAV packing proteins (AAV rep and AAV cap genes) and rAAV helper genes as described by Gray for improved rAAV production. 
Furthermore, Liu describes sustained FVIII expression in human cells using a transposase expression plasmid as illustrated in Fig 1. Liu describes experiments wherein neonatal FVIII-deficient mice received a total of 5 ug of plasmid DNA complexed to the commercially available cationic polymer PEI, which has previously been shown to transfect lung tissue with high efficacy (Liu, pg 1008 col 2). 
It would have been prima facie obvious to one of ordinary skill in the art to include additional plasmids like the FVIII transposase expression plasmid complexed with PEI as described by Liu together with the rAAV expression plasmid described by Gray using the enhanced method for transfecting cells using PEI and valproic acid as described by Sinhadri and Fan. It would have been a matter of combining known methods to yield predictable outcomes since both authors are concerned with enhanced methods for transfecting cells for transgene production.  Furthermore, both Sinhadri and Liu have a clear appreciation for using PEI to increase plasmid expression. One of ordinary skill in the art would have been motivated to incorporate multiple plasmids in order to simultaneously express transgenes such as FVIII and rAAV. Furthermore, the expression of multiple known plasmid constructs in eukaryotic cells is considered routine in the art and thus one of ordinary skill would have a reasonable expectation of success. 
Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the incubation times, alternative valproic acid addition embodiments, molar ratio ranges and weight ratio ranges as presently claimed in order to optimize plasmid transgene expression. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 3-7, 12, 13, 15, 16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85 and 91-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-29 and 74-105 copending Application No: 15/780,542 (US Patent Application Publication Number 2019/0292561. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims. This rejection is newly applied to address applicants claim amendments on 5/16/2022.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method for producing transfected cells that produce rAAV comprising providing plasmids and a solution of PEI to improve cell transduction. The instant claims describe a patentably indistinct method for making cells that produce rAAVs using a mixture of plasmids and PEI solutions. Thus, the co-pending claims embrace the instant claims.

Other Relevant Prior Art 
Lippi et al. "Gene therapy for hemophilia A. Friend or foe?." Blood Coagulation & Fibrinolysis 20.6 (2009): 395-399.

Reed et al. "Transfection of mammalian cells using linear polyethylenimine is a simple and effective means of producing recombinant adeno-associated virus vectors." Journal of virological methods 138.1-2 (2006): 85-98.

Baker et al. "Polyethylenimine (PEI) is a simple, inexpensive and effective reagent for condensing and linking plasmid DNA to adenovirus for gene delivery." Gene therapy 4.8 (1997): 773-782.

Wong et al. "Systemic gene transfer of polyethylenimine (PEI)–plasmid DNA complexes to neonatal mice." Journal of controlled release 150.3 (2011): 298-306.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699